DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-8 and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the cited prior art fails to teach, in combination with the other limitations of the claims, when the iteration count for successfully decoding the previous frame is less than the threshold, increasing the allowed maximum iteration count for decoding the current frame.
In regards to claim 5, the cited prior art fails to teach, in addition to the other limitations of the claims, receiving the data stream to sequentially generate a plurality of frames, and sequentially decoding the plurality of frames to respectively generate a plurality of codewords; and 10determining an allowed maximum iteration count for decoding a current frame according to an iteration count for successfully decoding at least one previous frame of the current frame; and wherein a rate of the input buffer receiving the data stream from the first memory is greater than a rate of the first memory receiving the data stream from outside of the circuit.
Prior art Liu et al. (CN 102176690 A) teaches, having LDPC decoding with iterative early termination mechanism set in the decoding process with the termination threshold (see paragraph 27).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JAY P PATEL/Primary Examiner, Art Unit 2466